Citation Nr: 0401250	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  97-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of rectal fistulectomy.

2.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to October 
1981, from January 1982 to January 1985, and from September 
1990 to February 1992.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's claims were previously remanded by the Board in 
June 2000.  The June 2000 remand noted that the veteran last 
received a VA examination for rating purposes in August 1995.  
At a June 1998 RO hearing the veteran testified that both her 
right knee and rectal disabilities had increased in severity 
since the August 1995 VA examinations.  The veteran's 
increased rating claims were remanded to the RO in order that 
contemporary VA examinations of the veteran's service-
connected disabilities could be obtained in order to 
determine the current nature and extent of her disabilities 
for rating purposes.

The record reveals that the veteran did not show up for the 
scheduled VA examinations.  However, the notice of the 
scheduled VA examinations was not sent to the veteran's most 
recent address of record.  According to the most recent 
records in the claims folder, the veteran's correct address 
is at [redacted].  On at least one earlier occasion, in 
July 1997, she reported her address as "[redacted]."  The 
letter sent to the veteran informing her of the scheduled VA 
examinations in June 2003 was sent to [redacted].  The 
Board further notes that a July 2003 supplemental statement 
of the case was also sent to the [redacted] address.  
Since the notice of the scheduled VA examinations was not 
sent to the most recent address of record, the veteran must 
be given another opportunity to undergo VA examinations, 
after proper notification.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should insure that all letters 
to the veteran are sent to her most 
recent mailing address of record, 
currently [redacted].  If there is 
any question as to the veteran's current 
address, the RO should contact the 
veteran by telephone, or the veteran's 
service representative, for verification.  

2.  The RO should send a copy of the July 
2003 supplemental statement of the case 
to the veteran's most recent address of 
record.

3.  The RO should request that the 
veteran identify all providers of recent 
medical treatment or evaluation of her 
right knee and rectal disabilities since 
May 1995.  The RO should contact all 
identified providers, to include 
appropriate VA medical center(s), and 
request copies of all of the veteran's 
treatment records, which are not 
currently of record.  This should include 
contacting the VA Medical Center, St. 
Louis, Missouri and requesting copies of 
all treatment records, both inpatient and 
outpatient, dated from July 1998 to 
present.  All records obtained should be 
associated with the veteran's claims 
file.

4.  When the above actions have been 
accomplished, the RO should make 
arrangements for the veteran to be 
scheduled for appropriate VA examinations 
to determine the nature and extent of the 
veteran's service-connected right knee 
and rectal disabilities.  The veteran's 
claims file should be made available to 
the examiners and reviewed prior to each 
examination of the veteran.  All 
indicated tests and studies, including 
range of motion studies in degrees, 
should be performed.  The orthopedic 
examiner should comment on the extent of 
any right knee incoordination, weakened 
movement and excess fatigability on use.  
The orthopedic physician should be 
requested to identify any objective 
evidence of right knee pain and all 
functional loss due to pain.  This 
examiner should specifically indicate the 
right knee range of motion performed 
without pain and the right knee range of 
motion accompanied by pain.  This 
examiner should also express an opinion 
concerning whether there would be 
additional limits on right knee 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the orthopedist 
should so state.  The rationale for all 
opinions expressed should be explained.  

5.  After the above actions have been 
accomplished the RO should readjudicate 
the veteran's right knee disability and 
rectal disability claims.  In 
readjudicating the right knee claim, the 
RO should consider application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO should also 
consider the application of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App 119 (1999). 

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




